Citation Nr: 0633137	
Decision Date: 10/26/06    Archive Date: 11/14/06	

DOCKET NO.  04-20 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for a history of spondylolysis at L5, status-post surgical 
laminectomy and spinal fusion.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from May 1969 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which granted service connection for 
the veteran's postoperative low back disability with a 
20 percent evaluation effective from the date of claim in the 
November 2002.  The veteran disagreed with the assigned 
evaluation.  The case is now ready for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  The veteran's postoperative low back disability is shown 
to result in not more than moderate limitation of motion, but 
forward flexion of the thoracolumbar spine is not 30 degrees 
or less, nor is there favorable ankylosis of the entire 
thoracolumbar spine.  



CONCLUSION OF LAW

At all times during the pendency of this appeal, the criteria 
for an evaluation in excess of 20 percent for a postoperative 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5292, 5295 
(before and after September 2002) and 5292, 5235-5243 (after 
September 2003) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided formal VCAA notice in December 2002, 
prior to the issuance of the initial rating decision with 
which he disagreed in May 2003.  That notification informed 
him of the evidence necessary to substantiate his claim, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and advised he submit any relevant 
evidence in his possession.  The veteran's service medical 
records, and records of the veteran's treatment with VA have 
been collected for review.  The veteran was provided multiple 
VA examinations which are adequate for rating purposes.  All 
known available relevant evidence has been collected for 
review, and the veteran does argue nor does the evidence on 
file suggest that there remains any additional outstanding 
evidence which has not been collected for review.  The Board 
finds that VCAA is satisfied in this appeal.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. 
App. 182 (2002).

To the extent that the veteran was not provided VCAA notice 
with respect to downstream issues in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Board would point out that the veteran was granted service 
connection with a 20 percent evaluation effective from the 
initial date of claim therefor, no schedular increase is 
warranted at any time during the pendency of the appeal based 
upon all of the available evidence on file, so any failure to 
provide notice with respect to effective dates in this appeal 
must be harmless.

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to deformity, 
adhesions, defective innervation, or other pathology, or due 
to pain support by adequate pathology.  38 C.F.R. § 4.40.

Regarding the joints, factors of disability reside in 
reductions of their normal excursions of movements in 
different planes.  Inquiry will be directed to more or less 
movement than normal, weakened movement, excess fatigability, 
pain, incoordination, swelling, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, 
interference with standing, sitting and weight-bearing.  For 
the purpose of rating disability from arthritis, the lumbar 
vertebrae are considered a group of minor joints, ratable on 
disturbance of lumbar spine function.  38 C.F.R. § 4.45.

The US Court of Appeals for Veterans Claims (Court) has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of higher evaluations based upon 
functional loss due to pain on use, or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  See Johnson v. Brown, 
9 Vet. App. 7 (1996); DeLuca v. Brown, 4 Vet. App. 202 
(1995).

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Code 5003.

The Board notes that during the course of this appeal, the 
regulations for rating disabilities of the spine were twice 
revised, effective in September 2002 and September 2003.  The 
veteran filed the claim giving rise to this appeal in 
November 2002.  Where the law or regulations governing a 
claim are changed while the claim is pending, the version 
most favorable to the claimant applies (from the effective 
date of the change), absent Congressional intent to the 
contrary.

Prior to September 2002, the Schedule provided ratings for 
limitation of motion of the lumbar spine when limitation was 
slight (10 percent), moderate (20 percent) and severe 
(40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292.

Effective September 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
included 5237 (cervical or lumbosacral strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  

The September 2003 regulation amendments provided a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243), unless 5243 is used for 
evaluating the formula for rating intervertebral disc 
syndrome based upon incapacitating episodes.  (The veteran 
has not been granted service connection for disc disease).  

This general rating formula provides a 100 percent evaluation 
for unfavorable ankylosis (complete bony fixation) of the 
entire spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent evaluation.  
Forward flexion of the thoracolumbar spine to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent evaluation.  A 20 percent 
evaluation is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees, or 
there is muscle spasm severe enough to result in an abnormal 
gait or abnormal spinal contour, such as scoliosis, reverse 
lordosis, or abnormal kyphosis.

Analysis:  The veteran filed his initial claim for service 
connection for lumbar spine disability in November 2002, over 
30 years after he was separated from service in 1971.  He has 
reported that he underwent low back surgery for laminectomy 
and fusion in 1973, but he did not submit records of that 
surgery or provide a completed medical release form so that 
VA might collect them on his behalf.  The service medical 
records did reveal complaints of low back pain and a February 
1970 service X-ray study was interpreted as revealing 
spondylolysis.  Low back disability being reasonably related 
to incidents of service, service connection for the veteran's 
postoperative low back disability was granted by the RO in 
May 2003.  

The veteran was provided a VA examination of his low back in 
March 2003.  The 53-year-old veteran reported that most of 
the time his low back was sore and that sometimes there was 
more sharp, knife-like acute discomfort for short durations.  
He reported difficulty bending over and some interference 
with daily activities.  He took pain medication.  "There are 
no complaints of pain in his legs."  He reported that pain 
had gradually increased over the years.  Upon examination, 
the doctor reported that the "overweight" veteran did "not 
appear to be in any pain."  There was a normal heel-toe gait, 
heel-and-toe walking were satisfactory, his posture was good, 
and there was normal lumbar lordosis.  The pelvis was 
symmetrical and there was no scoliosis.  Muscle tone was good 
"without any spasm."  There was a midline surgical scar which 
was well-healed and nontender.  Lumbar range of motion was 
extension backward to 15 degrees without pain, flexion 
forward to 40 degrees without pain, left and right 
lateroflexion to 15 degrees without pain, and rotation of 
10 degrees without pain.  Both lower limbs were equal in 
length and there was "no neurological deficiency."  Tendon 
reflexes were sluggish, but motor strength was strong.  There 
was no incoordination, weakness or fatigability, and 
"functional loss due to subjective complaint of pain is 
absent."  "There is no history of flare up."  The diagnosis 
was status-post spinal fusion surgery due to chronic low back 
pain.  There was some limitation of motion without any gross 
symptomatology.  

March 2003 VA X-ray studies of the lumbar spine taken in 
conjunction with the above examination were interpreted as 
revealing some degenerative changes of the lumbar spine from 
T12 through L3 with some spur formation and "mild decrease in 
the intervertebral disc spaces....".  The X-rays also 
revealed the veteran's earlier surgical laminectomies of L4 
and L5 with posterior fusion of L4 through S1 vertebrae.  The 
surgeries were interpreted as being stable from prior 
examination, and there was no evidence of new fracture, 
dislocation or other focal osseous or soft tissue 
abnormality.

Several months later, the veteran was provided a VA 
orthopedic examination for problems other than his low back, 
and the physician who conducted this examination (the same 
one who examined his back earlier in March) again wrote that 
veteran did "not appear to be in any pain."  

There are also on file more recent VA outpatient treatment 
records from 2003, which reflect that the veteran was seen 
with complaints of back pain on several occasions.  The 
veteran had favorable results from back massage and back 
exercises.  

In accordance with the schedular criteria which has now been 
superseded, moderate limitation of motion of the lumbar spine 
warrants a 20 percent evaluation; the evaluation assigned by 
the RO.  Although a 40 percent evaluation is warranted for 
severe limitation of motion, the ranges of motion objectively 
reported in the VA examination described above do not support 
a finding of severe limitation of lumbar spine motion.  
Severe limitation of lumbar motion is not shown in any 
clinical evidence on file.  There was no diagnosis or finding 
of chronic lumbosacral strain, nor was service connection 
granted for lumbosacral strain.  However, it is noteworthy in 
this regard that the veteran is not shown to have muscle 
spasm on extreme forward bending which would be necessary to 
warrant a 20 percent evaluation in accordance with now 
superseded Diagnostic Code 5295.

In consideration of the veteran's surgical spinal 
laminectomies and fusion, the veteran is not shown by any 
competent clinical evidence on file to have more than minimal 
narrowing of lumbar disc spaces, and service connection for 
disc disease was not granted.  In written statements 
submitted during the pendency of this appeal, the veteran 
reported having sciatic neuropathy of his right lower leg, 
but it is noteworthy that at no time in any VA examination, 
or outpatient treatment record, including the VA examination 
of the back in March 2003 is there objective evidence of the 
veteran reporting radiculopathy attributable to his lumbar 
spine.  Indeed, in the March 2003 VA examination of the back, 
it was specifically reported that there were no complaints of 
pain in his legs.  Additionally, that examination 
specifically found "no neurological deficiency."  Motor 
strength and coordination of the lower extremities were good, 
gait was normal, and there were no findings in this 
examination, or in any other clinical record on file, 
supporting a finding of lower extremity neuropathy 
attributable to lumbar spine disability.  

In consideration of the more recently adopted schedular 
criteria for evaluating the veteran's postoperative lumbar 
spine disability, the currently assigned 20 percent is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees.  
Forward flexion of the veteran's lumbar spine was reported as 
40 degrees in the VA orthopedic examination.  The next higher 
40 percent evaluation would require clinical evidence that 
forward flexion of the thoracolumbar spine was 30 degrees or 
less, and there is a complete absence of any examination 
report or outpatient treatment record reflecting forward 
flexion being limited to 30 degrees or less at any time 
during the pendency of this appeal.  The next higher 
40 percent evaluation would also be warranted with evidence 
revealing a favorable ankylosis (complete bony fixation) of 
the entire thoracolumbar spine, and although the veteran is 
documented as having undergone a lumbar fusion from L4 
through S1, he clearly does not have ankylosis of the entire 
thoracolumbar spine, either favorable or unfavorable in 
nature.

The Board considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 and DeLuca v. Brown, 4 Vet. App. 202 (1995), 
with respect to the assignment of higher evaluation based 
upon functional loss due to pain on use or due to flareups.  
Upon VA examination, the veteran only reported occasional 
increases in sharp knife-like acute discomfort for short 
periods.  Otherwise, the doctor in that examination reported 
no incoordination, weakness or fatigability; functional loss 
due to subjective complaints of pain was absent; and there 
was no history of significant flareups.  Accordingly, an 
evaluation in excess of the presently assigned 20 percent for 
moderate limitation of motion is not warranted for functional 
loss due pain on use or due to flareups.

During the pendency of this appeal, the veteran wrote that 
his low back disorder interfered with his employment.  In 
this regard, it is noteworthy that, during the pendency of 
the appeal, the RO initially denied the veteran entitlement 
to nonservice-connected pension based solely upon 
consideration of his service-connected lumbar spine disorder, 
in consideration of the fact that it resulted in moderate 
limitation of motion with pain.  It was only after the 
veteran was examined for multiple other non-service-connected 
orthopedic disabilities that the RO subsequently granted the 
veteran nonservice-connected pension.  There is an absence of 
any objective clinical evidence on file supporting a finding 
that the veteran is significantly impaired from employment 
solely due to his service-connected lumbar spine disability.

Accordingly, the Board finds that a preponderance of the 
evidence on file is against an evaluation of 20 percent 
reflective of moderate limitation of lumbar spine motion, at 
all times during the pendency of this appeal.  A higher 
evaluation would require competent clinical evidence 
objectively demonstrating symptomatology which is more 
disabling than that reflected in the entirety of the record 
now on appeal before the Board.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
spondylolysis at L5, status post lumbar laminectomy and 
fusion is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


